34.810(2).        Appellant's petition was procedurally barred absent a
                      demonstration of good cause and actual prejudice.           See NRS 34.726(1);
                      NRS 34.810(1)(b); NRS 34.810(3).
                                      First, appellant claimed he had good cause pursuant to Lafler
                      v. Cooper, 566 U.S.          , 132 S. Ct. 1376 (2012), and Missouri v. Frye, 566
                      U.S.          , 132 S. Ct. 1399 (2012), because counsel was ineffective in
                      advising him to reject a plea offer from the State. Appellant's good cause
                      argument was without merit because this claim of ineffective assistance of
                      counsel was always available to be raised and appellant failed to
                      demonstrate why he waited more than 10 years to raise it. Further,
                      because his case was final when Lafler and Frye were decided, he failed to
                      demonstrate that the cases would apply retroactively to him. Even if
                      Lafler and Frye announced new rules of constitutional law, he failed to
                      allege facts that meet either exception to the general principle that such
                      rules do not apply retroactively to cases which were already final when the
                      new rules were announced. See Colwell v. State, 118 Nev. 807, 816-17, 59
                      P.3d 463, 469-70 (2002). Therefore, the district court did not err in
                      denying this claim.
                                      Next, relying in part on Martinez v. Ryan, 566 U.S.     , 132 S.
                      Ct. 1309 (2012), appellant argued that he had good cause because he was
                      not appointed counsel in the first post-conviction proceedings. We
                      conclude that this argument lacked merit. The appointment of counsel
                      was discretionary in the first post-conviction proceedings, see NRS
                      34.750(1), and appellant failed to demonstrate an abuse of discretion.
                      Further, this court has recently held that Martinez does not apply to
                      Nevada's statutory post-conviction procedures.         See Brown v. McDaniel,
                             Nev.           P.3d       (Adv. Op. No. 60, August 7, 2014). Thus, the

SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A    94104,
                failure to appoint post-conviction counsel and the decision in Martinez
                would not provide good cause for this late and successive petition.
                Therefore, the district court did not err in denying the petition as
                procedurally barred, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                        41.10.AveaAti
                                                                    n         J.
                                                  Hardesty


                                                                              J.
                                                  Douglas


                                                     a]
                                                  Cherry



                cc:   Hon. Michelle Leavitt, District Judge
                      William Edward French
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A